UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6929



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LLOYD GEORGE MAXWELL, SR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-262-A, CA-97-382-AM)


Submitted:   October 18, 2001              Decided:   October 26, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lloyd George Maxwell, Sr., Appellant Pro Se.   Thomas More
Hollenhorst, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lloyd George Maxwell, Sr., appeals the district court’s order

denying his Motion for Relief from Judgment and for Leave to Amend

Pleadings.    We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Maxwell, Nos. CR-93-

262-A; CA-97-382-AM (E.D. Va. May 24, 2001). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2